Citation Nr: 1443322	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976 and from February 1981 to December 1986.  He also had service in the United States Navy Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In January 2012 and February 2014, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The claims have since been returned to the Board for further appellate review.

The Veteran's electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's hepatitis C was incurred during his active duty service.  

2.  Cirrhosis of the liver is proximately due to hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing service connection for cirrhosis of the liver secondary to hepatitis C have been met.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § § 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his hepatitis C was incurred during active duty service and that he has liver damage as a result.  See October 2006 claim; July 2007 statement in support of claim.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence of record establishes that the Veteran has a current disability.  He was diagnosed with hepatitis C in 1999 and treated by Dr. C., a private physician.  Although there is some indication that he no longer has the infection, the evidence during the appeal period shows that he does have residuals of hepatitis C. See e.g., January 2012 VA examination report.  The report of an April 2014 VA examination also reflects that the Veteran has cirrhosis of the liver, which the examiner indicated was most likely due to hepatitis C.   

In addition, the Veteran has identified several possible risk factors for hepatitis C in service, including two shots administered with a needle.  The Veteran's complete service treatment records are unavailable.  Moreover, there is no post-service risk factor identified or even suggested in the record.  In fact, the Veteran has been consistent in all of his statements, including those made at the time of his diagnosis, which was approximately six prior to ever filing a claim.  Thus, although there may be doubt as to whether he was actually exposed to hepatitis C in service, the Board is unable to find him not credible based on the available evidence.  

The remaining question is whether the Veteran's hepatitis C is related to the risk factors during service 

Private treatment records from Dr. C. reflect that the Veteran was diagnosed with hepatitis C in September 1999 or October 1999.  The Veteran did not report any associated risk factors.  Rather, he denied a history of transfusions, tattoos, and intravenous or nasal drug abuse.  He said he drank heavily in 1974/1975 and 1981/1982.  VA outpatient treatment records also reflect that the Veteran reported occasional use of alcohol, but denied any drug use.  See, e.g., September 2006 VA Medicine Clinic Note.  

A VA examination was conducted in January 2012.  The examiner considered the Veteran's reported risk factors and opined that, if the risk factors were deemed by VA to be authentic, it was "more likely than not that his stated risk factors, most importantly his claim of contaminated needle exposure, was etiologically related to subsequent development of hepatitis C."  If the risk factors were not deemed authentic, the VA examiner stated that he could not resolve the issue without resorting to speculation.  Although the examiner provided a qualified opinion, the Board finds the opinion probative.  Essentially, the examiner opined that, if the Veteran's statements regarding his exposure to contaminated needles are deemed credible, then his hepatitis C is more likely than not related to such exposure.  

After further development for service records, another VA examination was conducted in April 2014.  The examiner opined that hepatitis C was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was not a medic and that his claim that a dirty needle was used on him was not verifiable or credible.  She also noted that the Veteran was diagnosed with hepatitis C fourteen years after discharge and that "the infection may have occurred in those years."  Ultimately, she stated that how the Veteran contracted hepatitis C was a matter of pure speculation and that there was no convincing evidence that it was at least as likely as not contracted due to dirty needles or other exposures during service.  

Although the April 2014 VA examiner found the Veteran's assertions regarding exposure to contaminated needles not credible, she provided no rationale for this conclusion.  Her conclusion that the Veteran may have contracted hepatitis C during the fourteen years after his discharge is also not supported by the evidence.  The Veteran has not reported, nor does the evidence show any risk factors for hepatitis C after service.  Moreover, her opinion was speculative.  Thus, the opinion is of limited value.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hepatitis C are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regarding cirrhosis of the liver, the April 2014 VA examiner opined that the condition was most likely due to past hepatitis C infection.  Because the Board finds that service connection is warranted for hepatitis C and the evidence demonstrates that the Veteran's cirrhosis of the liver is proximately due to hepatitis C, the criteria for service connection on a secondary basis have been met.  


ORDER


Entitlement to service connection for residuals of hepatitis C is granted.

Entitlement to service connection for cirrhosis of the liver secondary to hepatitis C is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


